Citation Nr: 1340985	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, anxiety, depression, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a left foot disability.  

5.  Entitlement to service connection for a right foot disability.  

6.  Entitlement to service connection for a skin disability, to include Stevens - Johnson syndrome.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  

9.  Entitlement to special monthly compensation (SMC) as due to the need for regular aid and attendance (AA).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.     

The Veteran appeared at a Central Office hearing in November 2013.  A transcript is of record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  





REMAND

The Veteran in this case alleges that several disabilities, both physical and mental, had causal origin in her brief period of active service in the U.S. Air Force in 1980.  She has alleged experiencing a military sexual trauma, and has asserted having been treated for her various conditions since her separation from service.  The Veteran is not currently in receipt of service-connected compensation benefits for any disability; however, with regard to her claims for entitlement to SMC and TDIU, as, for reasons discussed in more detail below, the claims for service connection require additional development, any adjudication on these issues would be premature (i.e. the resolution of these issues is inextricably intertwined with the issues being remanded).  Thus, adjudication on these issues is deferred until the directed development for the service connection claims has occurred.  

In support of her claims for service connection, the Veteran has submitted an award letter from the Social Security Administration (SSA).  It is indicated that the Veteran receives SSA disability benefits; however, the records associated with this award are not associated with the claims file.  That is, while the Board possesses the letter attesting to the award of benefits from that agency (which was, as noted, submitted by the Veteran herself), the specific medical records documenting the disablement considered in such an award are not of record.  Moreover, it does not appear as if any efforts have been made to contact SSA and obtain the records associated with the Veteran's disability benefits from that agency.  

As the Veteran has apparently been awarded benefits from SSA, such a decision would, by necessity, include a review of medical findings.  Records held in federal custody, regardless of their physical presence in the claims file, are deemed to be constructively part of the evidentiary record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   As the records used by SSA to determine the Veteran's disability are not currently of record, either in the paper claims file or in the electronic "Virtual VA" portion of the claim, and as such records may, potentially, be relevant in the ultimate disposition of the appeal, efforts must be made to secure them and associate them with the claims file before any adjudication can occur.  Thus, unfortunately, a remand is necessary in this case.  

Further, it is noted that there are extensive VA clinical records, to include mental health treatment records, associated in the electronic portion of the claims file.  Such a finding indicates that treatment with VA is ongoing, and thus, all outstanding VA treatment records should also be associated with the record prior to an adjudication of the appeal.  
    
Accordingly, the case is REMANDED for the following action:

1.   Contact the SSA and obtain all records for the Veteran.  Associate copies of these records with the claims file.  Should no records be available after an exhaustive search, so annotate the record.  Additionally, obtain copies of outstanding VA clinical treatment reports and add them to the record.  

2.  After the above-directed development has been accomplished to the extent possible, review the expanded record, and determine whether additional assistance is warranted, such as providing additional VA examinations or obtaining addendum opinions if required.  

3.  Then, re-adjudicate the Veteran's claims.  Should the disposition remain less than favorable, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


